Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 objected to because of the following informalities:  Claim 14 recites “the adapter” in Line 1. It appears as though applicant intended to recite “the adjuster” here.  Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-14 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warrington (5,423,566).
Consider Claim 1, Warrington discloses a receiver adapter comprising: a. a hitch post including: i. a stable post (20) having a post wedge (angled cut surface C4, L9-17); and ii. a bias post (30) having a bias post wedge (angled cut surface C4, L9-17) that extends at least partially over the post wedge and at least partially rests upon the post wedge (Fig. 3) so that the bias post is movable relative to the stable post along the post wedge between a removable position (Fig. 2) and a locked position (Fig, 3) wherein the stable post (20) remains stationary relative to a hitch receiver (12) during installation of the hitch post into the hitch receiver while the bias post (30) is moved between the 
Consider Claim 4, Warrington discloses all the features of the claimed invention, as described above, and further discloses wherein the post wedge and the bias post wedge are in contact with each other (Fig. 3).
Consider Claim 6, Warrington discloses all the features of the claimed invention, as described above, and further discloses wherein a bias member (26) extends between the stable post (20) and the bias post (30) and moves the bias post (30) relative to the stable post (20).
Consider Claim 7, Warrington discloses all the features of the claimed invention, as described above, and further discloses wherein a fastener (32) is fixedly connected to the bias post (30).
Consider Claim 8, Warrington discloses all the features of the claimed invention, as described above, and further discloses wherein an adjuster (26) moves the bias post relative to the stable post.
Consider Claim 9, Warrington discloses all the features of the claimed invention, as described above, and further discloses wherein a bias member (34) extends from the stable post (20) to the bias post (30) and, upon movement of an adjuster (26), the bias post (30) moves relative to the stable post (20) to increase a height or a cross-sectional thickness of the hitch post.
Consider Claim 10, Warrington discloses all the features of the claimed invention, as described above, and further discloses wherein when the adjuster (26) is moved the 
Consider Claim 11, Warrington discloses all the features of the claimed invention, as described above, and further discloses wherein an angle of the post wedge and angle of the bias post wedge are complimentary so that the post wedge abuts the bias post wedge in a substantially flush manner (C4, L9-17).
Consider Claim 12, Warrington discloses all the features of the claimed invention, as described above, and further discloses wherein the adjuster (26) adjusts a length of the bias member (34) within the stable post, the bias post (30), or both to move the bias post.
Consider Claim 13, Warrington discloses all the features of the claimed invention, as described above, and further discloses wherein an outer surface of the stable post (20) and an outer surface of the bias post (30) are substantially coplanar in the removable position (Fig. 2).
Consider Claim 14, Warrington discloses all the features of the claimed invention, as described above, and further discloses wherein the adapter (26) is located at least partially within the stable post (Fig. 4).
Consider Claim 22, Warrington discloses all the features of the claimed invention, as described above, and further discloses wherein the bias post (30) is positioned between the stable post (20) and the hitch receiver (12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warrington (5,423,566) in view of Stodola (2004/0160035).
Consider Claim 16, Warrington discloses all the features of the claimed invention, as described above, and further discloses an insert other than a trailer ball (C5, L 23-29) comprising: the receiver adapter of claim 1 connected to the insert but does not specifically disclose a step.
Stodola discloses a step (20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Warrington by providing a step in place of the trailer hitch ball in order to facilitate access the vehicle.
Consider Claim 23, Warrington discloses all the features of the claimed invention, as described above, and further discloses wherein the stable post is connected to an insert other than a trailer ball (C5, L 23-29) and the stable post supports the insert but does not specifically disclose a step.
Stodola discloses a step (20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Warrington by providing a step in place of the trailer hitch ball in order to facilitate access the vehicle.
Claims 17- 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warrington (5,423,566) in view of McMillan (6,835,021) and further in view of Stodola (2004/0160035).
Consider Claim 17, Warrington discloses a receiver adapter comprising: a hitch post configured for insertion into an adapter (12) having a stationary stable post (20) having a post wedge (angled cut surface C4, L9-17), a bias post (30) having a bias post wedge (angled cut surface C4, L9-17) that extends at least partially over the post wedge and at least partially rests upon the post wedge so that the bias post is movable relative to the stable post along the post wedge between a removable position (Fig. 2) and a locked position (Fig. 3), wherein the bias post (30) engages an upper surface (56) the adapter (12) in the locked position; a bias member (26) extending through both the stable post (20) and the bias post (30) and securing the stable post to the bias post; and a fastener (32) secured to the bias post wherein the bias member extends through the fastener; and wherein the stable post remains stationary in place relative to a hitch receiver during installation of the hitch post into the hitch receiver while the bias post is moved based upon a length of the bias member (26) within the stable post, the bias post (30), or both being adjusted to move the bias post relative to the stable post between the removable position and the locked position, and wherein the bias member (26) moves in a direction (up) of movement of the bias post (20), however, Warrington discloses the fastener secured to an interior surface of the bias post as opposed to an 
McMillan discloses a fastener (190) secured to an exterior surface of the bias post (110) and the bias member (151) extending through an entire length of the bias post (110).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Warrington by securing the fastener to tan exterior surface of the bias post as disclosed by McMillan in order to simplify manufacturing of the device.
Stodola discloses a step (20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Warrington by providing a step in place of the trailer hitch ball in order to facilitate access the vehicle.
Consider Claim 18, Warrington, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein an outer surface of the stable post (20) and an outer surface of the bias post (30) are substantially coplanar in the removable position (Fig. 2) and are located along substantially parallel planes in the locked position (Fig. 3).
Consider Claim 19, Warrington, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the length of the bias member (26) is adjusted by moving the bias member axially within a fastener (32) secured to the bias post (30).
Consider Claim 20, Warrington, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the bias member (26) is moved by an adjuster (bolt head) of the bias member (26) located within the stable post (20).
Consider Claim 21, Warrington discloses all the features of the claimed invention, as described above, and further discloses wherein a bias member (26) extends through an entire length of both the stable post and the bias post and moves the bias post perpendicular to the plane relative to the stable post, but does not disclose wherein the bias member moves with the bias post perpendicular to the plane.
McMillan discloses wherein the bias member (151) moves with the bias post (110) perpendicular to the plane.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Warrington by providing where the bias member moves with the bias post since it would be a simple matter of applying a known technique to a known device and would have yielded the expected result of moving the bias post.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                                                                                                                                                                                                                               /BRYAN A EVANS/Primary Examiner, Art Unit 3618